Birdsong, Chief Judge.
The Supreme Court affirmed what we said in Kesler v. Veal, 182 Ga. App. 444 (356 SE2d 254) with regard to allowance of damages, including punitive damages for the fraud in a fraudulent conveyance action; but under the facts and circumstances of this case reversed the damages award against the transferee. Accordingly, the trial court is instructed to strike the award of damages against the transferee in this case, H. V. Kesler. See Kesler v. Veal, 257 Ga. 677 (362 SE2d 214).

Judgment affirmed in part and reversed in part.


Deen, P. J., McMurray, P. J., Banke, P. J., Car ley, Sognier, Pope, Benham and Beasley, JJ., concur.